Baker, J.
The National Home, Building and Loan Association of Bloomington, Illinois, is an insolvent foreign corporation. On May 14, 1898, appellant was appointed receiver of the insolvent’s assets in Indiana.. On May 19, 1898, a receiver was appointed for the same association by the circuit court of the United States for the southern district of Illinois, and took possession of the assets in all the states in which the association did business, except in Indiana. Many Indiana citizens were either borrowing or non-borrowing members of the association. The assets in the hands of the Indiana receiver consist of the bonds and mortgages of resident members. Upon the intervening petition of appellees, the question was raised as to the proper method of settlement. The court ordered that borrowers be charged with the amounts loaned them, together with six per cent, interest, less all amounts paid by them for premium, interest and fines, reckoned by the rule for partial payments; and that all members, borrowers and non-borrowers alike, receive pro rata distribution upon the amounts paid on stock.
On the authority of Marion Trust Co. v. Trustees of Edwards Lodge, ante, 96; and Huter v. Union Trust Co., ante, 204, the judgment is affirmed.